UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 For the Quarterly Period Ended September 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission file number 001-37536 Conifer Holdings,Inc. (Exact name of registrant as specified in its charter) Michigan 27-1298795 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
